--------------------------------------------------------------------------------

Exhibit 10.1
 
THE SECURITY GRANTED BY THIS AGREEMENT IS SUBJECT TO A SUBORDINATION AGREEMENT
WITH EACH OF M&T BANK AND MOTORCAR PARTS OF AMERICA, INC.
 
REVOLVING CREDIT/STRATEGIC COOPERATION AGREEMENT
 
dated as of August 22, 2012
 
among
 
FENWICK AUTOMOTIVE PRODUCTS LIMITED,

 
MOTORCAR PARTS OF AMERICA, INC.
(solely for purposes of Specified Provisions)
 
and

 
WANXIANG AMERICA CORPORATION


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page No.
     
ARTICLE I Amount and Terms of Credit
2
   
Section 1.1
Purchase Order Terms and Conditions
2
Section 1.2
Fenco Credit Line
2
Section 1.3
Survival of Obligations Upon Termination
3
Section 1.4
Condition Precedent
3
     
ARTICLE II Security
3
   
Section 2.1
Grant of Security Interest
3
Section 2.2
Obligations Hereby Secured
4
Section 2.3
Additional Security Perfection and Protection of Security Interest
4
Section 2.4
Further Assurances
4
     
ARTICLE III Representations and Warranties
5
   
Section 3.1
Representations and Warranties of Fenco
5
Section 3.2
Representations and Warranties of MPA
6
Section 3.3
Representations and Warranties of WAC
9
     
ARTICLE IV Covenants
12
   
Section 4.1
Covenants of Fenco
12
Section 4.2
Covenants of MPA
12
     
ARTICLE V Strategic Cooperation
14
   
Section 5.1
Strategic Cooperation and Minimum Purchase Requirement
14
Section 5.2
New WAC Products
16
Section 5.3
No Obligations of WAC Upon Event of Default
16
     
ARTICLE VI Events of Default
16
   
Section 6.1
Events of Default
16
Section 6.2
Consequences of Events of Default.
17
     
ARTICLE VII Restrictions on Transfer
19
   
ARTICLE VIII Indemnification
19

 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.1
Indemnification of WAC
19
Section 8.2
Indemnification of MPA and Fenco
20
Section 8.3
Indemnification Procedure
20
     
ARTICLE IX Miscellaneous
22
   
Section 9.1
Fees and Expenses
22
Section 9.2
Arbitration and Equitable Relief
23
Section 9.3
Entire Agreement; Amendment
23
Section 9.4
Notices
24
Section 9.5
Waivers
24
Section 9.6
Headings
25
Section 9.7
Successors and Assigns
25
Section 9.8
No Third Party Beneficiaries
25
Section 9.9
No Presumption Against Drafter
25
Section 9.10
Survival
25
Section 9.11
Counterparts
25
Section 9.12
Publicity
25
Section 9.13
Severability
25
Section 9.14
Further Assurances
25
Section 9.15
Confidentiality
26
Section 9.16
Termination of this Agreement
26
Section 9.17
Termination of Letter Agreement
26



EXHIBITS


A. 
Guaranty

B. 
Warrant

 
 
 

--------------------------------------------------------------------------------

 
 
REVOLVING CREDIT/STRATEGIC COOPERATION AGREEMENT
 
This REVOLVING CREDIT/STRATEGIC COOPERATION AGREEMENT (the “Agreement”) is dated
as of August 22, 2012 by and among Fenwick Automotive Products Limited, a
corporation incorporated under the laws of Ontario (“Fenco”), Motorcar Parts of
America, Inc., a New York corporation (“MPA”) (solely for purposes of Section
2.5, Section 3.2, Section 4.2, Article V, Article VI, Article VII, Article VIII
and Article IX (collectively, the “Specified Provisions”)), and Wanxiang America
Corporation, a Kentucky corporation (“WAC”).


RECITALS


A.           From time to time, Fenco purchases automotive parts and components
from WAC.


B.           MPA owns, directly or indirectly, all of the outstanding ownership
interests in Fenco.


C.            On the terms and subject to the conditions set forth herein, WAC
is willing to extend to Fenco a revolving credit line for purchases of
automotive parts and components by Fenco from WAC, plus accrued interest in
respect of such purchases and other amounts payable in respect of such purchases
(the “Fenco Credit Line”).


D.           On the terms and subject to the conditions set forth herein, MPA
has agreed to (i) guarantee the Obligations (as defined below) with respect to
the Fenco Credit Line pursuant to the Guaranty, dated as of the date hereof, in
the form attached hereto as Exhibit A (the “Guaranty”), (ii) issue a warrant, in
the form attached hereto as Exhibit B, to purchase up to 516,129 shares of MPA’s
common stock, par value $0.01 per share (“Common Stock”), having an initial
exercise price of $7.75 per share (the “Warrant”) and (iii) under certain
circumstances as described in the Guaranty, to purchase a portion of such
Obligations for either cash or shares of Common Stock.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Amount and Terms of Credit
 
Section 1.1           Purchase Order Terms and Conditions.
 
(a)           Each of the parties hereto agrees that payment for purchases of
automotive parts and components by Fenco from WAC shall be due and payable on
the date that is one hundred twenty (120) days after the date of the bill of
lading relating to the shipment of such purchases from port in the People’s
Republic of China (the “Due Date”).  Any amounts remaining unpaid following the
Due Date for such purchases shall bear interest at a rate of one percent (1%)
per month, compounding monthly (12.68% per annum, compounded), beginning on the
day immediately following the Due Date (the “Initial Rate”), subject to
adjustment pursuant to Section 6.2 hereof.
 
(b)           Each of the parties hereto agrees that, unless otherwise agreed in
writing between the parties, purchases of automotive parts and components by
Fenco from WAC shall be Delivered Duty Paid (DDP) in accordance with Incoterms
2010 Rules to the port in the United States of America.  Fenco shall pay any
storage expenses incurred as a result of any action or failure to take action by
Fenco.
 
Section 1.2           Fenco Credit Line.  Subject to the terms and conditions of
this Agreement, WAC agrees to extend to Fenco a revolving credit line in an
aggregate amount not to exceed, at any one time outstanding, $22,000,000.00 for
purchases of automotive parts and components by Fenco from WAC, including
accrued interest and other amounts payable in respect of such purchases (the
“Credit Limit”), pursuant to the Fenco Credit Line; provided, however, that
$2,000,000.00 of such Credit Limit shall only be available for accrued interest
and such other amounts payable and not for purchases of such automotive parts
and components.  Purchases made by Fenco shall be applied to the Credit Limit as
of the date such purchases are released to Fenco at port in the United States of
America, notwithstanding that the Due Date for such purchases has not yet
occurred and such amounts are not yet accruing interest (including, for the
avoidance of doubt, purchases made prior to the date hereof).  Interest accruing
in connection with such purchases in accordance with Section 1.1(a) hereof shall
be applied to the Credit Limit as it accrues and shall be paid monthly on or
before the twentieth (20th) day of each month.  Any other amounts payable in
respect of such purchases shall be applied to the Credit Limit as of the date
such Obligation (as defined below) is incurred.  The parties agree that the
aggregate principal amount outstanding as of the date hereof, with respect to
purchases made prior to the date hereof and released from port in the United
States, is $8,344,043.32 (of which $7,676,413.04 is past the Due Date) and the
aggregate accrued interest outstanding with respect to such past due purchases
as of the date hereof is $39,257.64, not including additional purchases of
$9,433,312.87 not yet released from port in the United States.  All amounts then
outstanding in respect of the Fenco Credit Line (including all accrued interest
thereon and all other amounts payable under this Agreement) (collectively, the
“Obligations”) shall become due and payable on July 31, 2017 (the “Termination
Date”), or such earlier date that such Obligations are or become due and payable
in accordance with this Agreement.  Prior to the Termination Date (or, if
earlier, the Partial Termination Date, as defined in Section 9.16), Fenco may,
from time to time without penalty or premium and at its option (subject to
Section 2(b) of the Guaranty), make payments toward the Obligations then
outstanding under the Fenco Credit Line, which shall first be applied toward any
accrued and unpaid interest thereunder and any other amounts payable in
connection therewith, then toward the principal amount of any purchases
remaining unpaid following the Due Date (from the oldest to the most recent,
unless otherwise designated by Fenco or MPA), and then toward the principal
amount of any other purchases.  Notwithstanding anything herein to the contrary,
WAC shall have no obligation to supply automotive parts and components to Fenco
(i) if such purchases, together with all Obligations then outstanding under the
Fenco Credit Line, shall cause the Credit Limit to be exceeded, or (ii) so long
as an Event of Default (as defined below) has occurred and is continuing.  For
the avoidance of doubt, the Fenco Credit Line shall only be available to Fenco
for the purchase of automotive parts and components from WAC, subject to the
terms and conditions of this Agreement, and WAC shall have no obligation under
any circumstances to advance cash to either Fenco or MPA.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.3           Survival of Obligations Upon Termination.  Except as
otherwise expressly provided for in this Agreement, the Guaranty or the Warrant
(collectively, the “Transaction Documents”), no termination or cancellation
(regardless of cause or procedure) of any financing arrangement under this
Agreement shall in any way affect or impair the obligations, duties and
liabilities of either Fenco or MPA or the rights of WAC relating to any unpaid
portion of the Obligations, due or not due, liquidated, contingent or
unliquidated or any transaction or event occurring prior to such termination, or
any transaction or event, the performance of which is required after the
Termination Date.
 
Section 1.4           Condition Precedent.  This Agreement shall become
effective as of the day when WAC shall have received (a) this Agreement, duly
executed by Fenco and MPA, and (b) the Guaranty and the Warrant, in each case,
duly executed by MPA.
 
ARTICLE II
 
Security
 
Section 2.1           Grant of Security Interest.  Fenco hereby grants to WAC a
lien on and security interest in, and acknowledges and agrees that WAC has and
shall continue to have a continuing lien on and security interest in, all right,
title and interest of Fenco in and to all accounts and receivables, instruments,
documents of title, chattel paper, general intangibles (including, without
limitation, patents, trademarks, tradenames, copyrights, and other intellectual
property rights), investment property (including certificated and uncertificated
securities), deposit accounts, inventory, equipment, fixtures, and real estate,
whether now owned or hereafter created, acquired or arising, and all proceeds
thereof (including without limitation all proceeds arising from any preference
action under Section 95 of the Bankruptcy and Insolvency Act (Canada) (the
“BIA”) or any comparable preference action under any provincial legislation
(whether dealing with fraudulent conveyances or assignments and preferences or
otherwise)), and all insurance of the foregoing and proceeds thereof
(collectively, the “Collateral”).  The Collateral shall not include the last day
of any term reserved by any lease of real property, oral or written, or any
agreement therefor, now held or hereafter acquired by Fenco, and whether falling
within the general or particular description of the Collateral, is hereby and
shall be excepted out of the security interest, but Fenco shall stand possessed
of the reversion of one day remaining in Fenco in respect of any such term, for
the time being demised, as aforesaid, upon trust to assign and dispose of the
same as any purchaser of such term shall direct.  Fenco confirms and agrees
that:
 
(a)           value has been given by WAC to Fenco;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Fenco has rights in all existing Collateral and power to transfer
rights in the Collateral to WAC; and
 
(c)           Fenco and WAC have not postponed the time for attachment of the
security interest, and the security interest shall attach to existing Collateral
upon the execution of this agreement and shall attach to Collateral in which
Fenco hereafter acquires rights at the time that Fenco acquires rights in such
Collateral.
 
Notwithstanding anything herein to the contrary, the lien granted to WAC
pursuant to this Agreement shall be subject and subordinate to (i) interests in
the Collateral arising out of indebtedness of Fenco pursuant to the Amended and
Restated Credit Agreement, dated May 6, 2011, by and among Fenco, Introcan Inc.,
Manufacturers and Traders Trust Company, as lead arranger, M&T Bank, and such
other lenders party thereto (as amended, together with all amendments,
modifications or agreements which are intended to replace, refinance or refund
any indebtedness pursuant thereto, the “M&T Credit Agreement”), in a principal
amount not to exceed $65,000,000.00, and (ii) interests in the Collateral
arising out of indebtedness of Fenco to MPA pursuant to the Fourth Amended and
Restated Debenture, dated as of August 22, 2012 (as amended, together with all
amendments, modifications or agreements which are intended to replace, refinance
or refund any indebtedness pursuant thereto, the “MPA Debenture”), in a
principal amount not to exceed $45,000,000.00.
 
Section 2.2           Obligations Hereby Secured.  The lien and security
interest herein granted and provided for is made and given to secure, and shall
secure, the payment and performance of any and all Obligations.
 
Section 2.3           Additional Security Perfection and Protection of Security
Interest.  Fenco hereby represents to WAC that this Agreement creates a valid
security interest in the Collateral, to the extent a security interest therein
can be created under the Personal Property Security Act (Ontario) (as the same
may be amended from time to time, the “PPSA”) or the Uniform Commercial Code of
the State of New York or any other applicable jurisdiction as in effect from
time to time (“UCC”), as applicable, securing the payment and performance of the
Obligations.
 
Section 2.4           Further Assurances.  Fenco agrees to execute and deliver
to WAC such further agreements, assignments, instruments, and documents and to
do all such other things as WAC may reasonably deem necessary or appropriate to
assure WAC its lien and security interest hereunder, including, without
limitation, such financing statements, and amendments thereof or supplements
thereto, and such other instruments and documents as WAC may from time to time
reasonably require in order to comply with the PPSA, the UCC and any other
applicable law.  Fenco hereby agrees that a carbon, photographic, or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by WAC without notice thereof to Fenco wherever
WAC in its sole discretion desires to file the same.  Fenco hereby authorizes
WAC to file any and all financing statements covering the Collateral or any part
thereof as WAC may require, including financing statements describing the
Collateral as “all assets” or “all personal property” or words of like
meaning.  WAC may order lien searches from time to time against Fenco and the
Collateral, and Fenco shall promptly reimburse WAC for all reasonable costs and
expenses incurred in connection with such lien searches.  Fenco agrees to mark
its books and records to reflect the lien and security interest of WAC in the
Collateral.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.5           Further Assurances re Fenco Subsidiaries.  MPA agrees to
cause each of Introcan Inc., LH Distribution Inc., Rafko Holdings Inc., Rafko
Enterprises Inc., and Flo-Pro Inc. (the “Fenco Guarantors”) to guaranty the
Obligations of Fenco and to execute and deliver to WAC such further agreements,
assignments, instruments, and documents and to do all such other things as WAC
may reasonably deem necessary or appropriate to assure WAC its lien and security
interest under such guaranties, including, without limitation, such financing
statements, and amendments thereof or supplements thereto, and such other
instruments and documents as WAC may from time to time reasonably require in
order to comply with the PPSA, the UCC and any other applicable law.  MPA hereby
agrees that a carbon, photographic, or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by WAC without notice thereof to MPA or any Fenco Guarantor wherever WAC in its
sole discretion desires to file the same.  MPA hereby authorizes WAC to file any
and all financing statements covering the Collateral or any part thereof as WAC
may require, including financing statements describing the Collateral as “all
assets” or “all personal property” or words of like meaning.  WAC may order lien
searches from time to time against the Fenco Guarantors and the Collateral, and
Fenco shall promptly reimburse WAC for all reasonable costs and expenses
incurred in connection with such lien searches.  Each of Fenco and MPA
acknowledges that WAC shall not be obligated to sell greater than $5 million in
products to Fenco until financing statements reasonably acceptable to WAC
effecting the grant set forth in such security agreements against each of the
Fenco Guarantors are filed in appropriate jurisdictions.  Notwithstanding
anything herein to the contrary, the parties hereto agree that Fapco, S.A. de
C.V. shall not guaranty the Obligations of Fenco, nor shall its assets be
subject to any lien in favor of WAC.
 
ARTICLE III
 
Representations and Warranties
 
Section 3.1           Representations and Warranties of Fenco.  Fenco hereby
represents and warrants to WAC that the following representations are true and
complete as of the date hereof, except as otherwise indicated.
 
(a)           Organization, Good Standing and Power.  Fenco is a corporation
duly incorporated, validly existing and in good standing under the laws of
Ontario and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  All of the outstanding equity interests of Fenco are owned, directly
or indirectly, by MPA.  Fenco is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect (as defined below) on Fenco’s financial condition.  For
the purposes of this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, condition (financial or other), properties or
results of operations of MPA and its subsidiaries (including Fenco), taken as a
whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise interfere with the ability of either MPA or Fenco to perform any of
their respective obligations under this Agreement in any material respect.  Each
of Autocat Catalogue Services Inc., 778355 Ontario Inc. and Leswyn Enterprises
Inc. is a wholly-owned subsidiary of Fenco and is a non-operating shell entity.


 
5

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  Fenco has the requisite corporate
power and authority to enter into and perform this Agreement.  The execution,
delivery and performance by Fenco of the Transaction Documents to which it is a
party, and the consummation by it of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of Fenco, its Board of Directors
or stockholders is required.  This Agreement has been duly executed and
delivered by Fenco.  This Agreement constitutes a valid and binding obligation
of Fenco enforceable against Fenco in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which it is a party by Fenco, the performance by Fenco
of its obligations thereunder and the consummation by Fenco of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the charter documents or bylaws or other organizational documents of Fenco, (ii)
other than the M&T Credit Agreement and the MPA Debenture, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which Fenco is a party or by which it or its properties or assets are bound,
(iii) other than the M&T Credit Agreement and the MPA Debenture, create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of Fenco under any agreement or any commitment to which it is a
party or by which it is bound or by which any of its properties or assets are
bound except for the lien and security interest granted to WAC hereunder, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including Federal and state
securities laws and regulations) applicable to Fenco or by which any property or
asset of Fenco is bound or affected, except, in all cases other than violations
pursuant to clause (i) above, for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(d)           Governmental Approvals.  Assuming the accuracy of the
representations made by WAC in Section 3.3 hereof, no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
performance by Fenco of its obligations under the Transaction Documents to which
it is a party, except for (i) any consent, authorization or order that has been
obtained as of the date hereof or (ii) any filing or registration that has been
made as of the date hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.2           Representations and Warranties of MPA.  MPA hereby
represents and warrants to WAC that the following representations are true and
complete as of the date hereof, except as otherwise indicated.
 
(a)           Organization, Good Standing and Power.  MPA is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of New York and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  MPA is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect on
MPA’s financial condition.  Rafko Logistics Inc. is an indirect wholly-owned
subsidiary of MPA and is a non-operating shell entity.
 
(b)           Authorization; Enforcement.  MPA has the requisite corporate power
and authority to enter into and perform the Transaction Documents.  The
execution, delivery and performance by MPA of the Transaction Documents to which
it is a party, and the consummation by it of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of MPA, its Boards of
Directors or stockholders is required.  This Agreement has been duly executed
and delivered by MPA.  The Guaranty and the Warrant have been duly executed and
delivered by MPA.  Each of the Transaction Documents constitutes a valid and
binding obligation of MPA enforceable against MPA in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           Issuance of Shares.  When the Sold Obligations Shares (as defined
in the Guaranty) are issued in accordance with the terms of Section 2 of the
Guaranty, the Unpaid Interest Shares (as defined in the Guaranty) are issued in
accordance with the terms of Section 3 of the Guaranty and/or the shares of
Common Stock issuable upon exercise of the Warrant (the “Warrant Shares,” and
together with the Sold Obligations Shares and the Unpaid Interest Shares, the
“Shares”) are issued in accordance with the terms of the Warrant, such Shares
will be duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, and the holders of such Shares shall
be entitled to all rights accorded to a holder of Common Stock.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which it is a party, the performance by MPA of its
obligations thereunder and the consummation by MPA of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the charter documents or bylaws or other organizational documents of MPA, (ii)
other than the Financing Agreement, dated as of January 18, 2012, among MPA,
each lender from time to time party thereto, Cerberus Business Finance, LLC, as
collateral agent, and PNC Bank, National Association, as administrative agent
(as amended by First Amendment to Financing Agreement, dated as of March 18,
2012, Second Amendment to Financing Agreement, dated as of May 24, 2012, Third
Amendment and Waiver to Financing Agreement, dated as of August 22, 2012, and as
further amended, restated, supplemented, modified or otherwise changed from time
to time, including any replacement agreement therefor, the “Financing
Agreement”), conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which MPA is a party or by which it or
its properties or assets are bound, (iii) other than the Financing Agreement,
create or impose a lien, mortgage, security interest, charge or encumbrance of
any nature on any property of MPA under any agreement or any commitment to which
it is a party or by which it is bound or by which any of its properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including Federal
and state securities laws and regulations) applicable to MPA or by which any
property or asset of MPA is bound or affected, except, in all cases other than
violations pursuant to clause (i) above, for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Commission Documents, Financial Statements.  Except for MPA’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2012, MPA has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission  pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  At the times of their respective
filings, MPA’s Annual Report on Form 10-K for the fiscal year ended March 31,
2011, including the accompanying financial statements, as amended (the “Form
10-K”), and MPA’s Quarterly Report on Form 10-Q for the fiscal quarter ended
December 31, 2011 (the “Form 10-Q”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and, as of their respective dates,
none of the Form 10-K and the Form 10-Q contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Except as set forth
in the Commission Documents, the financial statements of MPA included in the
Commission Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing; the audited consolidated financial
statements included in the Commission Documents present fairly the consolidated
financial position, results of operations, cash flows and changes in
stockholders’ equity of the entities, at the dates and for the periods to which
they relate and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis; the interim unaudited
consolidated financial statements included in the Commission Documents present
fairly the consolidated financial position, results of operations and cash flows
of the entities, at the dates and for the periods to which they relate subject
to year-end audit adjustments and have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis with the
audited consolidated financial statements included therein; and the selected
financial and statistical data included in the Commission Documents present
fairly the information shown therein and have been prepared and compiled on a
basis consistent with the audited financial statements included therein, except
as otherwise stated therein.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)            Listing Compliance.  MPA has received a notice from the NASDAQ
Stock Market, dated as of June 29, 2012 (the “NASDAQ Notice”), stating that it
is not in compliance with NASDAQ listing rules because its Form 10-K for the
fiscal year ended March 31, 2012 was not timely filed with the
Commission.  Except as set forth in the preceding sentence, MPA currently is not
in violation of, and the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents will not violate, any rule of the
NASDAQ Stock Market.  All required approvals of the NASDAQ Stock Market for the
issuance of the Warrant and the Shares have been obtained.
 
(g)           Securities Act of 1933.  Based in material part upon the
representations herein of WAC, MPA has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Warrant and the Shares under any Transaction
Document.  Neither MPA nor anyone acting on its behalf, directly or indirectly,
has or will sell, offer to sell or solicit offers to buy the Warrant or any of
the Shares, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action, so as to bring the issuance and sale of the
Warrant or any of the Shares under the registration provisions of the Securities
Act and applicable state securities laws, and neither MPA nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Warrant or any of the Shares.
 
(h)           No Integrated Offering.  Neither MPA, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Warrant or the Shares
pursuant to any Transaction Document to be integrated with prior offerings by
MPA for purposes of the Securities Act which would prevent MPA from selling the
Warrant or the Shares pursuant to Rule 506 under the Securities Act.
 
(i)            Governmental Approvals.  Assuming the accuracy of the
representations made by WAC in Section 3.3 hereof, no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
performance by MPA of its obligations under the Transaction Documents to which
it is a party, except for (i) any consent, authorization or order that has been
obtained as of the date hereof, (ii) any filing or registration that has been
made as of the date hereof or (iii) any filings which may be required to be made
by MPA with the Commission pursuant to the Securities Act or the Exchange Act,
or state securities administrators pursuant to applicable state securities laws
subsequent to the date hereof (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to Section 4.2(c) hereof.
 
 
9

--------------------------------------------------------------------------------

 


 
Section 3.3           Representations and Warranties of WAC.  WAC hereby
represents and warrants to MPA and Fenco as follows:
 
(a)           Organization and Standing of WAC.  WAC is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Kentucky.
 
(b)           Authorization and Power.  WAC has the requisite power and
authority to enter into and perform this Agreement.  The execution, delivery and
performance of this Agreement by WAC and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of WAC or
its Board of Directors or stockholders is required.  This Agreement has been
duly authorized, executed and delivered by WAC and constitutes a valid and
binding obligation of WAC enforceable against WAC in accordance with the terms
thereof, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement by WAC and the consummation by WAC of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of WAC’s
charter documents or bylaws or other organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument or obligation to which WAC is a party or by which its properties or
assets are bound or (iii) result in a violation of any law, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to WAC or its properties (except for such conflicts, defaults and violations as
would not, individually or in the aggregate, have a material adverse effect on
WAC’s ability to perform its obligations hereunder).  WAC is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, provided that
for purposes of the representation made in this sentence, WAC is assuming and
relying upon the accuracy of the relevant representations and agreements of MPA
and Fenco herein.
 
(d)           Acquisition for Investment.  WAC is acquiring the Warrant and, if
acquired pursuant to the terms of the applicable Transaction Document, the
Shares solely for its own account for the purpose of investment and not as a
nominee or with a view to or for sale in connection with distribution.  WAC does
not have a present intention to sell the Warrant or any Shares, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Warrant or any Shares to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 3.3(h) below, WAC does not agree to hold the Warrant or any Shares for
any minimum or other specific term and reserves the right to dispose of the
Warrant or any Shares at any time in accordance with Federal and state
securities laws applicable to such disposition.  WAC acknowledges that it is
able to bear the financial risks associated with an investment in the Warrant
and, if applicable, the Shares and that it has been given full access to such
records of MPA and its subsidiaries (including Fenco) and to the officers of MPA
and its subsidiaries (including Fenco) and received such information as it has
deemed necessary or appropriate to conduct its due diligence investigation and
has sufficient knowledge and experience in investing in companies similar to MPA
so as to be able to evaluate the risks and merits of its investment in MPA.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)            Status of Purchaser.  WAC is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act.  WAC is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and WAC is
not a broker-dealer.
 
(f)            Opportunities for Additional Information.  WAC acknowledges that
WAC has had the opportunity to ask questions of and receive answers from, or
obtain additional information from, the executive officers of MPA concerning the
financial and other affairs of MPA, and to the extent deemed necessary in light
of WAC’s knowledge of MPA’s affairs, WAC has asked such questions and received
answers to the full satisfaction of WAC, and WAC desires to invest in MPA.
 
(g)           No General Solicitation.  WAC acknowledges that neither the
Warrant nor the Shares were offered to WAC by means of, and represents that it
has not made, any form of general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which WAC was invited by any of the foregoing
means of communications.
 
(h)           Rule 144.  WAC understands that the Warrant and the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, WAC must hold the Warrant and the Shares
indefinitely unless the Warrant or such Shares are registered under the
Securities Act or an exemption from registration is available.  WAC acknowledges
that WAC is familiar with Rule 144, and that WAC has been advised that Rule 144
permits resales only under certain circumstances.  WAC understands that to the
extent that Rule 144 is not available, WAC will be unable to sell the Warrant or
any Shares without either registration under the Securities Act or the existence
of another exemption from such registration requirement.  WAC acknowledges that
MPA has no obligation to register or qualify either the Warrant or the Shares
for resale except as set forth in Section 4.2(c).  WAC further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period of the Warrant and/or the Shares, and on
requirements relating to MPA which are outside of WAC’s control, and which MPA
is under no obligation and may not be able to satisfy.
 
(i)             General.  WAC understands that the Warrant and the Shares are
being offered and sold to WAC in reliance on a transactional exemption from the
registration requirement of Federal and state securities laws, and have not
been, and will not be, registered under the Securities Act, except as set forth
in Section 4.2(c), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
truth and accuracy of the representations, warranties, agreements,
acknowledgements and understandings of WAC set forth herein.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)             Legends.  WAC understands that the Warrant and, except as
contemplated by Article VII, the Shares shall be stamped or otherwise imprinted
with a legend set forth in Article VII.
 
(k)            Residence.  The office or offices of WAC in which its principal
place of business is identified in the address of WAC set forth in Section 9.4.
 
ARTICLE IV
 
Covenants
 
Except as otherwise indicated, until the earlier to occur of (i) Termination
Date (or, if later, the date following the Termination Date that all amounts
outstanding in respect of the Fenco Credit Line have been paid in full, other
than contingent indemnification obligations as to which no claim has been made)
and (ii) the Partial Termination Date:
 
Section 4.1           Covenants of Fenco  Fenco covenants with WAC as follows,
which covenants are for the benefit of WAC and its permitted assignees
hereunder:
 
(a)           Maintenance of Corporate Existence.  Fenco shall continue to be
engaged in the business substantially in which it is engaged as of the date of
this Agreement and reasonable extensions thereof.  Fenco shall maintain the
corporate existence of Fenco in good standing under the laws of its jurisdiction
of incorporation.
 
(b)           Compliance with Laws.  Fenco shall comply with all applicable
federal or state laws and all applicable rules, regulations and orders of all
governmental bodies and offices having power to regulate or supervise its
business activities, except where the failure to comply would not have a
Material Adverse Effect.
 
(c)           Other Agreements.  Other than amendments, modifications or
replacements of the M&T Credit Agreement or the MPA Debenture, Fenco shall not
enter into any agreement in which the terms of such agreement would restrict or
impair the right or ability of Fenco to perform under any Transaction Document.
 
Section 4.2           Covenants of MPA  MPA covenants with WAC as follows, which
covenants are for the benefit of WAC and its permitted assignees hereunder:
 
(a)           Maintenance of Corporate Existence.  MPA shall continue to be
engaged in the business substantially in which it is engaged as of the date of
this Agreement and reasonable extensions thereof.  MPA shall maintain the
corporate existence of MPA in good standing under the laws of its jurisdiction
of incorporation.


 
12

--------------------------------------------------------------------------------

 
 
(b)           Securities Compliance.  MPA shall take all necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Warrant and the Shares to
WAC or subsequent holders.  MPA shall not, and shall cause each of its
affiliates and subsidiaries not to, take any action or steps that would cause
the offering of the Warrant or the Shares to be integrated with other offerings
for purposes of the Securities Act.
 
(c)           Registration and Listing.  MPA shall either (i) cause its Common
Stock to continue to be registered under Section 12(b) or 12(g) of the Exchange
Act, or (ii) continue to voluntarily file all reports required to be filed as if
MPA were so registered.  Except with respect to the timeliness of the filing of
MPA’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, MPA
shall comply in all respects with its reporting and filing obligations under the
Exchange Act.  MPA shall use commercially reasonable efforts to cause a shelf
registration statement on Form S-3 (or another available form) with respect to
the resale of the Shares to be declared effective by the Commission no later
than July 1, 2014 (or, if earlier, upon the occurrence of an Event of Default)
and kept continuously effective thereafter, and shall keep a prospectus
continuously available for the resale of all such Shares until all such Shares
have been resold into the market.  MPA shall not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein.  MPA will use its commercially
reasonable efforts to submit a plan to regain compliance with the continuing
listing requirements by August 28, 2012 as directed in the NASDAQ Notice and to
address the NASDAQ Notice by filing the Form 10-K for the fiscal year ended
March 31, 2012 within such timeframe, and will take all action necessary
(including, without limitation, seeking shareholder approval of the issuance of
the Shares, if necessary) to cause the Shares to be listed on the NASDAQ Global
Market and/or any other exchange on which the Common Stock is then listed on or
before the date of issuance of such Shares.  Subject to the terms of the
Transaction Documents, MPA further covenants that it will take such further
action as WAC may reasonably request, all to the extent required from time to
time, to enable WAC to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.  Upon the
request of WAC, MPA shall deliver to WAC a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
(d)           Compliance with Laws.  MPA shall comply with all applicable
federal or state laws and all applicable rules, regulations and orders of all
governmental bodies and offices having power to regulate or supervise its
business activities, except where the failure to comply would not have a
Material Adverse Effect.  Without limitation of the generality of the foregoing,
MPA shall comply with all applicable federal and state securities laws in
connection with the offer, issuance and sale of the Warrant and the Shares.
 
(e)           Other Agreements.  Other than amendments, modifications or
replacements of the Financing Agreement or the MPA Debenture, MPA shall not
enter into any agreement in which the terms of such agreement would restrict or
impair the right or ability of MPA to perform under any Transaction Document.
 
 
13

--------------------------------------------------------------------------------

 
 
(f)            Reservation of Shares.  MPA covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Shares upon exercise of (i) the Warrant, (ii) the WAC Sale Option (as
defined in the Guaranty), as provided in the Guaranty (taking into account
Section 2(f) thereof), and (iii) the Unpaid Interest Sale Option (as defined in
the Guaranty), as provided in the Guaranty (taking into account Section 3(f)
thereof), the number of such Shares which are then issuable and deliverable upon
the exercise of the Warrant, the WAC Sale Option and the Unpaid Interest Sale
Option, free from preemptive rights or any other contingent purchase
rights.  MPA covenants that all Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable exercise price in accordance with the
terms of the Warrant (with respect to the Warrant Shares), upon issuance in
accordance with Section 2 of the Guaranty (with respect to the Sold Obligations
Shares), and upon issuance in accordance with Section 3 of the Guaranty (with
respect to the Unpaid Interest Shares) be duly and validly authorized, issued
and fully paid and nonassessable.
 
ARTICLE V
 
Strategic Cooperation


Until the Termination Date (or, if later, the date following the Termination
Date that all amounts outstanding in respect of the Fenco Credit Line have been
paid in full, other than contingent indemnification obligations as to which no
claim has been made):
 
Section 5.1           Strategic Cooperation and Minimum Purchase Requirement.
 
(a)           Fenco shall:
 
(i)            provide WAC the right to supply new automotive parts and
components required by Fenco (including its subsidiaries) from third party
suppliers with respect to the following product lines:  Hub and Bearing, Brake
Components, Steering Components (including rack and pinion), Constant Velocity
Axle & Components, and Water Pumps and Components (collectively, the “Fenco
Product Lines”), provided that WAC substantially matches or betters pricing and
other material terms of third party suppliers for all parts of comparable
quality that Fenco requires, per Fenco specifications (for the avoidance of
doubt, (x) the foregoing shall not be interpreted (A) to limit the ability of
MPA or Fenco to manufacture or assemble automotive parts and components for
Fenco or (B) to apply to any such MPA-manufactured or -assembled parts or
components, and (y) Fenco shall provide all relevant third party terms, except
the identity of third party suppliers, to WAC prior to making such purchases
from third party suppliers with respect to the Fenco Product Lines);
 
(ii)           work together with WAC to develop additional new automotive parts
and components on a joint basis to be marketed (if agreed by both WAC and Fenco)
through Fenco;
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)          work together with WAC to assist Fenco, as requested by Fenco, in
sourcing additional new automotive parts and components from other suppliers in
China that are not available from WAC;
 
(iv)          on an annual basis, purchase at least $33,276,862.03 of new
automotive parts and components (which is the aggregate dollar volume of new
automotive parts and components purchased from WAC and its affiliates during
2011) with respect to the Fenco Product Lines and to attempt to increase its
distribution base of the products purchased from WAC to as many distribution
points as practical to the extent, in each case, the sales by Fenco warrant such
purchases (for the avoidance of doubt, it is the understanding of the parties
hereto that Fenco has no obligation to purchase any products hereunder that are
not warranted by Fenco’s sales to its customers) and WAC substantially matches
or betters pricing and other material terms of third party suppliers for parts
of comparable quality that Fenco requires, per Fenco specifications; and
 
(v)           not act in bad faith to transfer or terminate any of the Fenco
Product Lines to evade the minimum purchase requirements set forth herein.
 
(b)           MPA shall:
 
(i)            as a shareholder of Fenco, cause Fenco to comply with its
obligations set forth in Section 5.1(a); and
 
(ii)           subject to the following proviso, if MPA or any subsidiary or
successor of MPA assumes all or any material portion of the Fenco Product Lines,
MPA or such subsidiary or successor, as applicable, shall assume Fenco’s
obligations pursuant to this Article V with respect to such assumed Fenco
Product Lines; provided that in the case of Section 5.1(a)(iv), solely to the
extent (A) the sales by MPA or such subsidiary or successor, as applicable,
warrant such purchases (for the avoidance of doubt, it is the understanding of
the parties hereto that no such person has any obligation to purchase any
products hereunder that are not warranted by such person’s sales to its
customers) and (B) WAC substantially matches or betters pricing and other
material terms of third party suppliers for parts of comparable quality that
such person requires, per such person’s specifications.
 
(c)           Subject to the terms and conditions hereof (including, without
limitation, Section 1.2 and Section 5.3), WAC shall honor all purchase orders
made by Fenco in the ordinary course of business consistent with past practice
in a timely and commercially reasonable manner.
 
(d)           In the event of any dispute between WAC, on one hand, and MPA or
Fenco, on the other hand, arising out of or relating to this Section 5.1, the
parties agree to submit such dispute to arbitration in accordance with Section
9.2 hereof.  If the dispute arises out of or relates to the prospective purchase
or attempted purchase of automotive parts or components by Fenco (or MPA, as
successor to Fenco in accordance with Section 5.1(b)(ii) hereof), Fenco (or MPA,
as successor to Fenco in accordance with Section 5.1(b)(ii) hereof) agrees to
purchase such disputed automotive parts or components from WAC, all without in
any way affecting either party’s rights and remedies provided herein or by
law.  If such dispute arises after the purchase, it shall not affect either
party’s rights or remedies provided herein or by law.  For purposes of the
foregoing, the parties shall act in a commercially reasonable manner to
determine whether WAC has substantially matched or bettered pricing and other
material terms; it being understood that the existence of a reasonable
commercial dispute over the pricing and other material terms of a purchase does
not in itself constitute a breach of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           WAC agrees that it will not use any information provided to it by
Fenco or MPA in connection with the matters described in this Agreement to seek
to induce customers of Fenco to purchase automotive parts and products of the
type sold by Fenco directly from WAC or its affiliates.
 
Section 5.2           New WAC Products.  So long as an Event of Default has not
occurred and is not continuing, WAC agrees to give MPA and/or Fenco the
opportunity to first sell new products that WAC wants to introduce into the
North American market on a most favored nation basis.
 
Section 5.3           No Obligations of WAC Upon Event of Default.  So long as
an Event of Default has occurred and is continuing, neither WAC nor any of its
affiliates shall have any obligation under this Article V.
 
ARTICLE VI
 
Events of Default
 
Section 6.1           Events of Default.  For purposes of this Agreement, an
“Event of Default” shall be deemed to have occurred if:
 
(a)           Fenco (or MPA, pursuant to the Guaranty) fails to pay all amounts
outstanding (together with all accrued interest thereon and all other amounts
payable in connection therewith) in respect of the Fenco Credit Line on the
Termination Date;
 
(b)           Fenco fails to pay the full amount of interest then accrued and
due on any monthly payment date as set forth in Section 1.2 of this Agreement
within ninety (90) days of the due date for such interest;
 
(c)           Fenco fails to perform or observe any other provision to be
performed or observed by it in any material respect pursuant to this Agreement;
 
(d)           MPA fails to perform or observe any other provision to be
performed or observed by it in any material respect pursuant to this Agreement
or any other Transaction Document;
 
(e)           any representation, warranty or information contained in this
Agreement or any other Transaction Document is incorrect in any material respect
on the date made or furnished;
 
(f)           Fenco defaults under the M&T Credit Agreement or the MPA
Debenture, or MPA defaults under the Financing Agreement, if that default
results in the acceleration of such indebtedness prior to its express maturity;
or
 
 
16

--------------------------------------------------------------------------------

 
 
(g)           MPA or any of its subsidiaries (including Fenco) makes an
assignment for the benefit of creditors or MPA admits in writing its inability
to pay its debts generally as they become due; or an order, judgment or decree
is entered adjudicating MPA or any of its subsidiaries (including Fenco)
bankrupt or insolvent; or any order for relief with respect to MPA or any of its
subsidiaries (including Fenco) is entered under the Federal Bankruptcy Code; or
MPA or any of its subsidiaries (including Fenco) petitions or applies to any
tribunal for the appointment of a custodian, trustee, receiver or liquidator of
MPA or any of its subsidiaries (including Fenco), or of any substantial part of
the assets of MPA or any of its subsidiaries (including Fenco), or commences any
proceeding (other than a proceeding for the voluntary liquidation and
dissolution of any subsidiary other than Fenco) relating to MPA or any of its
subsidiaries (including Fenco) under any bankruptcy reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against MPA or any of its subsidiaries (including
Fenco) and either (A) MPA or any such subsidiary by any act indicates its
approval thereof, consent thereto or acquiescence therein or (B) such petition,
application or proceeding is not dismissed within sixty (60) days.
 
With respect to any Event of Default described above (other than Section 6.1(b))
that is capable of being cured (a “Curable Default”), the occurrence of such
Curable Default shall not constitute an Event of Default hereunder if such
Curable Default is fully cured and/or corrected within thirty (30) days of
notice thereof to MPA and Fenco given in accordance with the provisions hereof.
 
Section 6.2           Consequences of Events of Default.
 
(a)           So long as an Event of Default (other than Section 6.1(b)) has
occurred and is continuing, the interest rate applicable to all amounts
remaining unpaid following the Due Date for such purchases shall increase, to
the extent permitted by law, to 1.25% per month, compounding monthly (16.08% per
annum, compounded), on the date that is six (6) months following the occurrence
of such Event of Default (the “First Default Rate”).  If there still exist an
Event of Default twelve (12) consecutive months following the occurrence of such
Event of Default, the interest rate applicable to all amounts remaining unpaid
following the Due Date for such purchases shall increase, to the extent
permitted by law, to 1.5% per month, compounding monthly (19.56% per annum,
compounded), on the date that is twelve (12) months following the occurrence of
such Event of Default (the “Additional Default Rate”).
 
(b)           If any interest payment is not made within sixty (60) days
following the Due Date for the purchases giving rise to such interest payment,
the interest rate applicable to all amounts remaining unpaid following the Due
Date for such purchases shall increase immediately, to the extent permitted by
law, to the First Default Rate.  If any such interest payment is not made within
the date that is sixty (60) days plus six (6) months following the Due Date for
the purchases giving rise to such interest payment, the interest rate applicable
to all amounts remaining unpaid following the Due Date for such purchases shall
increase immediately, to the extent permitted by law, to the Additional Default
Rate.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           The interest rate applicable shall revert to the Initial Rate
(subject to subsequent increases pursuant to Sections 6.2(a) and (b)) as of the
date on which (i) no Events of Default are continuing and (ii) there is no
outstanding accrued and unpaid interest that has not been paid within sixty (60)
days following the Due Date for the purchases giving rise to such interest
payment.
 
(d)           If an Event of Default of the type described in Section 6.1(g) has
occurred, all amounts outstanding under the Fenco Credit Line (together with all
accrued interest thereon and all other amounts payable in connection therewith)
shall become immediately due and payable without any action on the part of WAC.
 
(e)            If an Event of Default (other than under Section 6.1(g)) has
occurred, WAC may declare all or any portion of the amounts outstanding under
the Fenco Credit Line (together with all accrued interest thereon and all other
amounts payable in connection therewith) immediately due and payable and demand
immediate payment of all or any portion of such amounts.
 
(f)            WAC shall also have any other rights which it may have been
afforded under any contract or agreement at any time and any other rights which
WAC may have pursuant to applicable law.
 
(g)           Fenco hereby waives diligence, presentment, protest and demand and
notice of protest and demand, dishonor and nonpayment of the Obligations
pursuant to the Fenco Credit Line, and expressly agrees that any payment
thereunder may be extended from time to time and that WAC may accept security
for such Obligations or release security for such Obligations, all without in
any way affecting the liability of Fenco hereunder or MPA under the Guaranty.
 
(h)           If any attorney is engaged by WAC to enforce or defend any
provision of this Agreement or any of the other Transaction Documents, or as a
consequence of any Event of Default, with or without the filing of any legal
action or proceeding, then Fenco shall pay to WAC immediately upon demand all
reasonable attorneys’ fees and expenses, on a full indemnity basis, together
with interest thereon from the date of such demand until the date of payment,
paid at the rate of interest applicable to the principal balance owing hereunder
as if such unpaid attorneys’ fees and expenses had been added to the principal.
 
(i)             Subject to the Subordination Agreement, upon the occurrence and
during the continuation of any Event of Default, WAC shall have, in addition to
all other rights provided herein or by law, the rights and remedies of a secured
party under the PPSA or the UCC (regardless of whether the PPSA or the UCC is
the law of the jurisdiction where the rights or remedies are asserted and
regardless of whether the PPSA or the UCC applies to the affected Collateral).
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Restrictions on Transfer


If appropriate, each certificate representing the Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws and/or set forth in, or required by, the other Transaction Documents):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
MPA agrees to reissue certificates representing any of the Shares, without the
legend set forth above if at such time, prior to making any transfer of any such
securities, such holder thereof shall give written notice to MPA describing the
manner and terms of such transfer and removal as MPA may reasonably
request.  Such proposed transfer and removal will not be effected until: (a)
either (i) MPA has received an opinion of counsel reasonably satisfactory to
MPA, to the effect that the registration of the Shares under the Securities Act
is not required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by MPA with the Commission and has become effective under the Securities
Act, (iii) MPA has received other evidence reasonably satisfactory to it that
such registration and qualification under the Securities Act and state
securities laws are not required, or (iv) the holder provides MPA with
reasonable assurances that such security can be sold pursuant to Rule 144; and
(b) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto.  MPA will respond to
any such notice from a holder within ten (10) business days.  In the case of any
proposed transfer under this Article VII, MPA will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to MPA.  The restrictions on
transfer contained in this Article VII shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement.
 
ARTICLE VIII
 
Indemnification
 
Section 8.1           Indemnification of WAC
.
(a)           Fenco agrees to indemnify and hold harmless WAC (and its
directors, officers, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable and documented
attorneys’ fees, charges and disbursements, on a full indemnity basis) incurred
by WAC as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by Fenco herein.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           MPA agrees to indemnify and hold harmless WAC (and its directors,
officers, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable and documented attorneys’
fees, charges and disbursements, on a full indemnity basis) incurred by WAC as a
result of any inaccuracy in or breach of the representations, warranties or
covenants made by MPA herein.
 
Section 8.2          Indemnification of MPA and Fenco.  WAC agrees to indemnify
and hold harmless MPA and Fenco (and each of their respective directors,
officers, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements, on a full indemnity basis) incurred by MPA and/or Fenco (without
duplication) as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by WAC herein.
 
Section 8.3           Indemnification Procedure.
 
(a)           Any party entitled to indemnification under this Article VIII (an
“indemnified party”), upon receipt of the notice of the commencement of any
matter giving rise to a claim for indemnification, will give prompt written
notice to the party required to provide indemnification under this Article VIII
(the “indemnifying party”); provided, however, that the failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action or claim, if actually and materially prejudicial
to its ability to defend such action or claim, shall relieve such indemnifying
party of any liability to the indemnified party with respect to such action or
claim under this Article VIII, but the omission so to deliver written notice to
the indemnifying party will not relieve it of any liability that it may have to
any indemnified party otherwise than under this Article VIII.
 
(b)           In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist in respect of such action, proceeding or
claim, to assume the defense thereof with counsel of its choice reasonably
satisfactory to the indemnified party so long as (i) the indemnifying party
notifies the indemnified party in writing within fifteen (15) days after the
indemnified party has given notice of such action or claim that the indemnifying
party will indemnify the indemnified party from and against the entirety of any
and all actions, suits, proceedings, injunctions, judgments, orders, decrees,
rulings, damages, penalties, fines, costs, taxes, liens and losses the
indemnified party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by such action or claim, (ii) the indemnifying party
provides the indemnified party with evidence reasonably acceptable to the
indemnified party that the indemnifying party will have the financial resources
to defend against such action or claim and fulfill its indemnification
obligations hereunder, (iii) such action or claim involves only money damages
and does not seek an injunction or other equitable relief, (iv) settlement of,
or an adverse judgment with respect to, such action or claim is not, in the good
faith judgment of the indemnified party, likely to establish a precedential
custom or practice materially adverse to the continuing business interests of
the indemnified party, and (v) the indemnifying party conducts the defense of
such action or claim actively and diligently.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           So long as the indemnifying party is conducting the defense of any
such action or claim in accordance with Section 8.3(b) above, (i) the
indemnified party may retain separate co-counsel at its sole cost and expense
and participate in the defense of such action or claim, (ii) the indemnified
party will not consent to the entry of any judgment or enter into any settlement
with respect to such action or claim without the prior written consent of the
indemnifying party, (iii) the indemnifying party will not consent to the entry
of any judgment or enter into any settlement with respect to such action or
claim without the prior written consent of the indemnified party, (iv) the
indemnified party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the indemnified party which relates to such action or
claim and (v) the indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.
 
(d)           In the event any of the conditions in Section 8.3(b) above is or
becomes unsatisfied, however, (i) the indemnified party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, such action or claim in any manner it reasonably may deem appropriate (and
the indemnified party need not consult with, or obtain any consent from, the
indemnifying party in connection therewith), (ii) the indemnifying party will
reimburse the indemnified party promptly and periodically for the costs of
defending against such action or claim (including reasonable attorneys’ fees and
expenses), and (iii) the indemnifying party will remain responsible for any and
all actions, suits, proceedings, injunctions, judgments, orders, decrees,
rulings, damages, penalties, fines, costs, taxes, liens and losses the
indemnified party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by such action or claim to the fullest extent provided in
this Article VIII.  Notwithstanding anything in this Article VIII to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim.
 
(e)           The indemnification required by this Article VIII shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification.  The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
Miscellaneous
 
Section 9.1           Fees and Expenses.
 
(a)           Each party shall pay the fees and expenses of its advisors,
counsel, accountants and other experts, if any, and all other expenses, incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided that Fenco shall pay all reasonable and
itemized attorneys’ fees and expenses (including disbursements and out-of-pocket
expenses) incurred by WAC in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated thereunder in an aggregate amount not to exceed
$125,000 (plus fees and expenses incurred by WAC’s Canadian counsel), which
payments shall be made on the date hereof, (ii) the filing and declaration of
effectiveness by the Commission of a registration statement or statements
pursuant to Section 4.2(c) hereof and (iii) any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents.  Fenco
shall pay all reasonable fees and expenses incurred by WAC in connection with
the enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees and expenses but
only if WAC is successful in any litigation or arbitration relating to such
enforcement.
 
(b)           Fenco shall bear all reasonable fees, costs, expenses and charges
incurred in connection with the determination of the Put Option Price (as
defined in the Warrant), including, without limitation, all reasonable fees and
expenses of any investment banking firm, valuation or accounting firm(s) engaged
in connection with such determination and any reasonable legal fees and expenses
incurred by the Holder (as defined in the Warrant) in connection with such
determination.
 
(c)           If, upon any exercise of the WAC Sale Option, MPA elects to
deliver Sold Obligations Shares pursuant to Section 2(a)(i) of the Guaranty,
then the issuance and delivery of Sold Obligations Shares shall be made without
charge to WAC for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by Fenco; provided, however, that
Fenco shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Sold
Obligations Shares in a name other than that of WAC.  
 
(d)           Issuance and delivery of Unpaid Interest Shares upon any exercise
of the Unpaid Interest Sale Option in accordance with Section 3 of the Guaranty
shall be made without charge to WAC for any issue or transfer tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by Fenco; provided,
however, that Fenco shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Unpaid Interest Shares in a name other than that of WAC.  
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Issuance and delivery of Warrant Shares upon exercise of the
Warrant shall be made without charge to the Holder for any issue or transfer
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
Fenco; provided, however, that Fenco shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  
 
Section 9.2           Arbitration and Equitable Relief.
 
(a)           Disputes.  Except as provided in Section 9.2(c) below, the parties
hereto agree that any dispute, claim or controversy arising out of or relating
to this Agreement or any other Transaction Document, or the breach, termination,
enforcement, interpretation or validity hereof or thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in New York, New York, before one arbitrator.
The arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures and in accordance with the Expedited Procedures
in those Rules.  Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.
 
(b)           Governing Law; Consent to Personal Jurisdiction.  The arbitrator
shall apply the State of New York law to the merits of any dispute or claim,
without reference to conflicts of law rules.  Each of MPA, Fenco and WAC hereby
consents to the personal jurisdiction of the state and federal courts located in
New York, New York for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.
 
(c)           Equitable Relief.  Each of the parties hereto acknowledges and
agrees that irreparable damage would occur in the event that any of the
provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this Section 9.2 and without abridgment of the powers of the
arbitrator.
 
(d)           Acknowledgment.  EACH OF THE PARTIES HERETO UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT, SUCH PARTY AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION HEREOF OR THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN
SECTION 9.2(c), AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF SUCH
PARTY’S RIGHT TO A JURY TRIAL.
 
Section 9.3           Entire Agreement; Amendment.  This Agreement and the
Transaction Documents collectively contain the entire understanding and
agreement of the parties with respect to the matters covered hereby and, except
as specifically set forth herein or in the Transaction Documents, none of MPA,
Fenco or WAC makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by the parties hereto, and no provision hereof may be
waived other than by a written instrument signed by the party against whom
enforcement of any such amendment or waiver is sought.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.4           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing,
in English and shall be effective (a) upon hand delivery or by facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:


If to MPA or Fenco:
2929 California Street
Torrance, CA  90503
Attn: Michael Umansky
Facsimile: 310-943-1630
   
with a copy to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Attn:  Steven B. Stokdyk
Facsimile: 213-891-8763
   
If to WAC:
88 Airport Road
Elgin, IL  60123
Attn:  Pin Ni
Facsimile:  847-931-4838
   
with a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois  60606
Attn: Alexander Lourie
Facsimile: 312-984-3150

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 9.5           Waivers.  No waiver by any party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.


 
24

--------------------------------------------------------------------------------

 
 
Section 9.6          Headings.  The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 9.7          Successors and Assigns.  This Agreement may not be assigned
by either MPA or Fenco without the prior written consent of WAC.  This Agreement
may be assigned by WAC to any affiliate of WAC that is capable of fulfilling the
obligations of WAC hereunder without the consent of either MPA or Fenco.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.
 
Section 9.8          No Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person (other than the indemnified parties under Article
VIII).
 
Section 9.9          No Presumption Against Drafter.  Neither this Agreement nor
any other Transaction Document shall be interpreted or construed with any
presumption against the party causing this Agreement or the other Transaction
Documents to be drafted.
 
Section 9.10         Survival.  The representations, warranties and covenants of
MPA, Fenco and WAC shall survive the execution and delivery hereof and shall in
no way be affected by any investigation or knowledge of the subject matter
thereof made by or on behalf of WAC, MPA or Fenco.
 
Section 9.11        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or electronic transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or electronic signature were the original thereof.
 
Section 9.12        Publicity.  Each of MPA and Fenco agrees that it will not
disclose, and will not include in any public announcement, the name of WAC
without the consent of WAC unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.
 
Section 9.13         Severability.  Should any provision of this Agreement or
any other Transaction Document be found to be illegal or unenforceable, the
other provisions hereof or thereof shall nevertheless remain effective and shall
remain enforceable to the greatest extent permitted by law.
 
Section 9.14        Further Assurances.  From and after the date of this
Agreement, upon the request of WAC or MPA, each of MPA, Fenco and WAC shall
execute and deliver such instrument, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.15         Confidentiality.  WAC agrees that it will keep confidential
and will not disclose, divulge, or use for any purpose (other than to monitor
its investment in MPA) any confidential information obtained from MPA pursuant
to the terms of this Agreement, unless such confidential information (a) is
known or becomes known to the public in general (other than as a result of a
breach of this Section 9.15 by WAC), (b) is or has been independently developed
or conceived by WAC without use of MPA’s confidential information, or (c) is or
has been made known or disclosed to WAC by a third party without a breach of any
obligation of confidentiality such third party may have to MPA; provided,
however, that WAC may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in MPA; (ii)
to any affiliate, partner, member, stockholder, indirect owner or wholly owned
subsidiary of WAC in the ordinary course of business, provided that WAC informs
such person that such information is confidential and directs such person to
maintain the confidentiality of such information; or (iii) as may otherwise be
required by law, provided that WAC promptly notifies MPA of such disclosure and
takes reasonable steps to minimize the extent of any such required disclosure.
 
Section 9.16         Termination of this Agreement.  At any time during which
there are no Obligations outstanding under the Fenco Credit Line, each of MPA
and Fenco, at its option, shall have the right to terminate this Agreement,
except as to Articles V, VIII and IX, upon written notice to WAC (the date of
such termination referred to herein as the “Partial Termination Date”).
 
Section 9.17         Termination of Letter Agreement.  The letter agreement
dated as of May 23, 2012 by and among the parties hereto shall automatically
terminate and be of no force and effect upon execution of this Agreement.


ANY OBLIGATIONS OF MPA EVIDENCED BY THIS AGREEMENT ARE SUBORDINATED TO THE PRIOR
PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE SUBORDINATION
AGREEMENT REFERENCED BELOW) PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE
SUBORDINATION AGREEMENT, DATED AS OF AUGUST 22, 2012, MADE BY EACH OF THE
SUBORDINATED CREDITORS REFERRED TO THEREIN AND MPA IN FAVOR OF CERBERUS BUSINESS
FINANCE, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“CBF”), AS COLLATERAL AGENT
FOR THE SENIOR SECURED CREDITORS REFERRED TO THEREIN (AS THE SAME MAY BE
AMENDED, RESTATED, SUPPLEMENTED, RENEWED, EXTENDED, REPLACED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
Solely for purposes of Specified Provisions:
MOTORCAR PARTS OF AMERICA, INC.         By:
/s/ Selwyn Joffe
   
Name: Selwyn Joffe
    Title:   Chairman, President and CEO

 

  FENWICK AUTOMOTIVE PRODUCTS LIMITED         By:
/s/ Selwyn Joffe
   
Name: Selwyn Joffe
    Title:   President

 

  WANXIANG AMERICA CORPORATION         By:
/s/ Pin Ni
   
Name: Pin Ni
   
Title:   President

 
[Signature Page to Revolving Credit/Strategic Cooperation Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A to the
REVOLVING CREDIT/STRATEGIC COOPERATION AGREEMENT


GUARANTY
 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B to the
REVOLVING CREDIT/STRATEGIC COOPERATION AGREEMENT


WARRANT
 
 
B-1

--------------------------------------------------------------------------------